Exhibit 10.28

 

 

 

LEASE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

 

ULTRATEC, INC.

 

 

 

 

 

 

 

TENANT:

 

EXACT SCIENCES CORPORATION

 

 

 

 

 

 

 

PROPERTY:

 

5801 Research Park Blvd.

 

 

 

 

Suite 500

 

 

 

 

Madison, Wisconsin 53719

 

 

 

 

 

 

 

DATE:

 

April 16, 2014

 

 

 

 

--------------------------------------------------------------------------------

 

 

LEASE AGREEMENT

 

This Lease is made this 16th day of April , 2014, by and between ULTRATEC, INC.,
a Wisconsin corporation, having its principal office located at 450 Science
Drive, Madison, Wisconsin 53711 (hereinafter referred to as "Landlord"), and
EXACT SCIENCES CORPORATION, a Delaware corporation, having its principal place
of business located at 441 Charmany Drive, Madison, Wisconsin 53719 (hereinafter
referred to as "Tenant").

 

W I T N E S S E T H :

 

IT IS HEREBY AGREED, by and between the parties hereto, in consideration of the
covenants and agreements set forth in this Lease, as follows: 

 

ARTICLE I

PREMISES AND TERM

 

Section 1.01.   Leased Premises.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord, on the terms and provisions and subject to the
conditions hereinafter set forth in this Lease, Suite 500, 5801 Research Park
Blvd., Madison, Wisconsin 53719, as shown on the attached floor plan (Exhibit
A), consisting of approximately 10,137 square feet on the 5th floor of the
Building, (the “Leased Premises”).  The building in which the Leased Premises
are located (the "Building") contains approximately 113,500 square feet and is
located on the property described in Exhibit B.  The Building and the property
on which it is located are referred to herein as "Landlord's Property".  Tenant
shall also have a non-exclusive right, subject to the provisions hereof, to use
all appurtenances to the Leased Premises designated by Landlord from time to
time for use in common by other tenants of the Building in accordance with the
provisions of Article V, subject to the rights of Landlord under Section
5.01.  Landlord has determined the rentable area of the Building and the Leased
Premises substantially in accordance with ANSI/BOMA 1996 “Standard Method for
Measuring Floor area in Office Buildings” (the “BOMA Standards”). Landlord
agrees to cap the BOMA load factor at 12%. If at any time Landlord determines,
substantially in accordance with BOMA Standards, that the rentable area of the
Leased Premises or Building differs from the rentable area specified in this
section, Landlord and Tenant will amend this Lease accordingly; provided,
however, that any such amendment will operate prospectively only. Landlord and
Tenant will not make any retroactive adjustments to Base Rent or any other
payments on account of any difference between the rentable area of the Leased
Premises or Building specified in this section and the rentable area of the
Leased Premises or Building as may be determined after the date of this Lease.

 

Tenant shall have the right to access and use the communications/electrical room
shown on Exhibit A (the “Communications Room”) located on the 5th Floor of the
Building to serve the Leased Premises, including but not limited to the right
install, maintain, and repair electrical, computer and telephone equipment in
the Communications Room and any wiring or cabling related thereto. Tenant shall
have the right to use the existing fiber optic cabling and service, if any, and
the right to bring in its own fiber optic service for exclusive use in the
Leased Premises.  If another tenant occupies space on the 5th Floor of the
Building, Tenant's access shall be limited to a





2

--------------------------------------------------------------------------------

 

 



portion (not less than half) of the Communications Room designated by the
Landlord, to be divided from the remainder of the Communications Room by a wall
constructed by Landlord at Tenant's expense and, when Tenant's access is so
limited, the square footage of the Leased Premises shall be reduced by the
square footage of the Communications Room assigned to other tenants and the Base
Rent adjusted accordingly.

 

At all times during the Term of the Lease, Landlord shall provide Tenant with
access to the Building, the Leased Premises, and the Communications Room
twenty-four (24) hours a day, seven (7) days a week.

 

Section 1.02.  Term of Lease.  The initial term of this Lease (the “Initial
Term”) shall begin on the date that both of the following conditions have been
satisfied: (i) this Lease has been fully executed by Landlord and Tenant and
(ii) Landlord delivers possession of the Leased Premise to Tenant together with
access to the Communications Room as required herein ("the Commencement
Date").  Subject to the provisions of Section 1.03 below, the Initial Term shall
end October 31, 2015, unless sooner terminated as herein provided.  The Initial
Term, together with the Extension Period, if applicable, shall be referred to
herein as the "Term."

 

Section 1.03.  Request to Extend.  Tenant may request that the term of this
Lease be extended for up to one (1) additional term of twelve (12) months (the
"Extension Period"), provided that Tenant gives Landlord notice in writing of
its request to extend not less than ninety (90) days prior to the end of the
Initial Term of this Lease, and provided further that an Event of Default by
Tenant has not occurred under this Lease.  Landlord may grant or deny the
request to extend in its sole discretion.  In the event the Lease is extended
under this section, all of the terms, covenants and conditions of this Lease
shall continue to apply during the Extension Period, except that Base Rent shall
be adjusted as provided in Section 1.05.

 

Section 1.04.  Underground Parking.  Tenant has the right, but not the
obligation, to rent up to five (5) reserved underground parking spaces for a
term of not less than one (1) year provided such term shall expire no later than
the Term.  Rental for the first Lease Year during the Term of this Lease shall
be one hundred fifteen and no/100 Dollars ($115.00) per month per parking space
rented by Tenant.  The rental rate for each parking space for each Lease Year,
commencing on April 1, 2015, shall be increased by three percent (3%) compounded
annually.

 

Section 1.05.  Base Rent.  Tenant shall pay to Landlord at its office in
Madison, Wisconsin, or such other place as Landlord may designate in writing,
and without any deduction or offset whatsoever, Base Rent as follows:

 

(a)



The sum of Eighteen and no/100 Dollars ($18.00) per rentable square foot per
year, for the Leased Premises, payable in equal monthly installments at the rate
of Fifteen Thousand Two Hundred and Five and 50/100 Dollars ($15,205.50) in
advance commencing on or before the Commencement Date and on or before the first
day of each calendar month thereafter during the Term of this Lease. If the Term
of this Lease shall commence on a day other than the first day of a calendar
month, Tenant shall pay Landlord on the Commencement Date an amount equal to one
month's Base Rent multiplied by a fraction, having as its numerator the



3

--------------------------------------------------------------------------------

 

 



number of days remaining in said month (from and including the Commencement
Date) and as its denominator the total number of days in said month.

 

(b)The Base Rent for each Lease Year during the Term of this Lease, including
any Extension Period, commencing on April 1, 2015, shall be increased by three
percent (3%) compounded annually. 

 

As used in this Lease, the term "Lease Year" means a twelve (12) month period
beginning on April 1 of the applicable year. 

 

Landlord hereby acknowledges and agrees that this Lease is a “gross” Lease and
Landlord shall be responsible for the payment of all Common Area expenses,
utility costs to the extent provide in Section 4.02, real estate taxes and
assessments, and Landlord’s insurance costs without any pass-through to or
reimbursement from Tenant.

 

Section 1.06.  Past Due Rent.  If Tenant fails to pay part or all of the Base
Rent within ten (10) days of its due date, the Tenant shall also pay:

 

(a)



A late charge equal to five percent (5%) of the unpaid rent; and

 

(b)



Interest from the due date thereof to the date of payment at the rate of ten
(10%) percent per annum or the prime interest rate then charged by the US Bank,
N.A. located in Madison, Wisconsin, or its successors or assigns, whichever is
greater.

 

ARTICLE II

DELIVERY OF PREMISES/TENANT IMPROVEMENTS

 

Section 2.01.  As Is.  Tenant acknowledges that the Leased Premises is being
delivered to it "as is."  Tenant further acknowledges that the Leased Premises
are a portion of an existing suite, and that no demising wall will be provided
by Landlord to separate the Leased Premises from the remainder of such
suite.  If Landlord leases all or any portion of the remainder of the suite
during the Term, Tenant will reimburse Landlord for the reasonable cost of
constructing a demising wall within thirty (30) days after written demand from
Landlord (such written notice to include an invoice for the actual cost of the
demising wall).  

 

Section 2.02.  Tenant Improvements.  Tenant is responsible for any improvements
to the Leased Premises required or constructed by Tenant.  Any improvements
contemplated by Tenant shall be subject to the approval of Landlord, which shall
not be unreasonably withheld.

 





4

--------------------------------------------------------------------------------

 

 



ARTICLE III

INSTALLATIONS, REPAIRS AND MAINTENANCE

OF LEASED PREMISES

 

Section 3.01.  Maintenance by Tenant.  Tenant shall at all times keep the Leased
Premises, and all partitions and doors, in good order, condition and repair,
except to the extent such repairs are required to be made by Landlord under
Section 3.02.  Tenant shall be solely responsible for the provision of
janitorial service in the Leased Premises.  Subject to Section 6.05, Tenant
shall also repair any damage to Landlord's Property caused by the intentional
acts and/or negligence of Tenant, its agents, servants, employees, customers or
invitees unless covered by any insurance policy which Landlord is required to
maintain under this Lease.  If Tenant refuses or neglects to repair property as
required hereunder and to the reasonable satisfaction of Landlord within thirty
(30) days  after written demand, or, if such repair cannot reasonably be
completed within said thirty (30) days, Tenant fails to commence such repair
within said thirty (30) day period and thereafter continue to diligently pursue
such repair to completion, Landlord may make such repairs without liability to
Tenant for any loss or damage that may accrue to Tenant's property or to
Tenant's business by reason thereof, and upon completion thereof, Tenant shall
pay Landlord's costs for making such repairs plus ten (10%) percent for
overhead, upon presentation of a bill therefor, as additional rent.  When used
in this paragraph, the term "repairs" shall include replacements and renewals
when necessary and all such repairs shall be equal in quality and class of
original work.  Landlord agrees to use reasonable care in making repairs to the
Leased Premises under this Section.

 

Section 3.02.  Maintenance by Landlord.  Landlord shall keep foundations,
exterior walls, roof and all other structural members, both interior and
exterior, exterior doors, windows, HVAC systems, plumbing and electrical lines
in the Building and serving the Leased Premises, sprinkler systems, fire
protection systems, and Common Areas of Landlord's Property in good repair and
shall have access to the Leased Premises for such purpose, but Landlord shall
not be required to make any such repairs which become necessary or desirable by
reason of the negligence or intentional acts of Tenant, its agents, servants,
employees, customers, or invitees.  Landlord shall also furnish janitorial
services for the Common Areas in accordance with the terms and conditions of
Exhibit C.  Landlord shall be responsible for the cost of snow removal, grounds
maintenance, real estate taxes and special assessments for Landlord’s
Property.  In the event and at such times as Landlord, in its unrestricted
discretion, elects to clean the exterior of the windows on the balance of
Landlord's Property, Landlord shall also clean the exterior of the windows of
the Leased Premises.  Landlord shall also provide containers for recycling as
required by City of Madison ordinance. 

 

Landlord agrees to comply with all laws, ordinances, codes, regulations,
conditions, covenants and restrictions affecting the Common Areas and the
Building, including, without limitation, the provisions of Title III of the
Americans with Disabilities Act of 1990.

 

Section 3.03.  Tenant's Signs.    At all times during the Term, Landlord shall
provide, at its expense, a listing for Tenant in the Building directory and
standard suite entry signage.





5

--------------------------------------------------------------------------------

 

 



Section 3.04.  Alterations, Changes and Installations by Tenant.  Tenant shall
not make or cause to be made any alterations, additions or improvements to the
Leased Premises, or cause to be installed any interior or exterior lighting
which affects the electrical system, or plumbing equipment without the prior
written consent of Landlord.  Tenant shall cause its alterations, additions and
improvements to be constructed in compliance with all applicable permits, laws
and requirements of public authorities; with Landlord's reasonable rules and
regulations; and to be diligently performed in a good and workmanlike manner,
using new materials and equipment at least equal in quality and class to the
standards for the Leased Premises established by Landlord.  Alterations shall be
performed by contractors first approved by Landlord, and Tenant's agents,
contractors, workmen, mechanics, suppliers and invitees shall work in harmony,
and not interfere with, Landlord and its agents and contractors (if any) or with
any other tenants or occupants of Landlord's Property.  Tenant shall obtain all
necessary permits and certificates for final governmental approval of the
alterations and shall provide Landlord with "as built" plans, copies of all
construction contracts, governmental permits and certificates and proof of
payment for all labor and materials, including, without limitation, copies of
paid invoices and final lien waivers.

 

Section 3.05.  Fixtures and Equipment.  Subject to Section 3.04, Tenant may, at
its own expense, furnish and install such business and trade fixtures and
equipment in and on the Leased Premises as may be necessary or desirable for
Tenant's business. 

 

Section 3.06.  Liens and Obligations.  Tenant agrees not to create or to permit
others to create any lien or obligations against Landlord, Landlord's Property
or the Leased Premises in making alterations, repairs or in installing
materials, fixtures or equipment; agrees to cause any claim for such lien to be
released; and further agrees to hold Landlord harmless from all claims and
demands by any third party in any manner connected with such alterations,
repairs or installations.  Tenant shall comply with all laws and all directions,
rules and regulations of all governmental regulatory bodies or officials having
jurisdiction over such alterations, repairs or installations made by Tenant,
except that Tenant shall not be required to comply with any laws, regulations or
orders by governmental authority necessitating structural alterations, changes,
repairs or additions, unless made necessary by the act or work performed by
Tenant, in which case Tenant shall so comply, at its own expense, after first
procuring the written consent of Landlord.

 

ARTICLE IV

CONDUCT OF BUSINESS

 

Section 4.01 Use of Leased Premises.  The Leased Premises shall be used and
occupied by Tenant during the entire Term hereof, subject to the other terms and
conditions of this Lease, for general office use (the "Permitted Use") and for
no other purpose. 

 

Tenant further agrees that in the use of the Leased Premises and in the
prosecution or conduct of its business therein, Tenant will comply with all
requirements of all laws, ordinances, orders and regulations of the federal,
state, county and municipal authorities now in force, or which hereinafter may
be in force, with any direction or certificate of occupancy issued pursuant to
any law by any public officer or officers, and with the requirements of any
insurance carrier





6

--------------------------------------------------------------------------------

 

 



providing insurance coverage for all or any part of Landlord's Property.  Tenant
covenants and agrees that it will not use or permit to be used any part of the
Leased Premises for any dangerous, noxious or offensive trade or business and
will not cause or maintain any nuisance in, at or on the Leased Premises, and
the land upon which it is situated.  Tenant shall make all modifications to the
Leased Premises as required for Tenant's business by the application of the
Americans with Disabilities Act and any comparable state law or local ordinance,
as amended from time to time. 

 

Tenant shall use and occupy the Leased Premises in a careful, safe and proper
manner, and shall keep the Leased Premises in a clean and safe condition in
accordance with this Lease and local ordinances and the lawful directions of
proper public officers.  Tenant shall not use or permit the Leased Premises to
be used for any disreputable or immoral purpose.

 

Tenant shall not obstruct the Common Areas and shall refrain from committing any
act or thing upon the Leased Premises which disturbs the quiet enjoyment of any
other tenant or occupant of the Building.

 

Section 4.02.  Utility Charges.   Landlord shall pay all charges for heat,
water, gas, sewer, electricity or any other utility (except telephone, data, or
cable TV) used or consumed in the Leased Premises and the Communications
Room.  Landlord shall furnish reasonable heating and air conditioning for the
Leased Premises and the Communications Room in accordance with Exhibit C.  In no
event shall Landlord be liable for an interruption or failure in the supply of
any such utilities to the Leased Premises due to accident, emergency, or any
cause beyond Landlord's reasonable control.  No such interruption of service
shall be deemed an eviction or disturbance of Tenant's use and possession of the
Leased Premises or any part thereof, or render Landlord liable to Tenant for
damages, or relieve Tenant from performance of Tenant's obligations under this
Lease, including, but not limited to, the obligation to pay Base Rent.

 

If any of the aforementioned services are not provided to Tenant as a result of
the negligence or willful misconduct of Landlord, for a period of more than
three (3) consecutive business days following Landlord’s receipt of written
notice from Tenant of the absence of such service(s), and if a materially
adverse effect on Tenant’s ability to conduct its business in the Leased
Premises results from the absence of such service(s), then all rentals under
this Lease shall abate during the period such service(s) is not provided and
shall continue until such date and time as such service(s) is re-established.

 

Section 4.03.  Taxes on Leasehold.  Tenant shall be responsible for and shall
pay before delinquency all municipal, county, state, or other taxes assessed
during the Term of this Lease against any leasehold interest or personal
property of any kind, including Tenant Improvements, owned by or placed in, upon
or about Leased Premises by or for Tenant; provided, Landlord shall be
responsible for the payment of all real estate taxes and other assessments
related to Landlord’s Property.





7

--------------------------------------------------------------------------------

 

 



Section 4.04.  Assignment or Subletting.    

 

(a)Tenant agrees not to sell, assign, mortgage, pledge or in any manner transfer
this Lease or any estate or interest hereunder, and not to sublet the Leased
Premises or any part or parts thereof without the prior written consent of
Landlord in each instance, which consent shall not be unreasonably withheld;
provided, however, and notwithstanding anything to the contrary contained
herein, Tenant shall be permitted to assign this Lease or sublet all or any
portion of the Leased Premises, without the consent of Landlord, (i) to an
entity into which Tenant may merge, which Tenant may acquire, or which Tenant
may consolidate with, (ii) to any parent or subsidiary of Tenant, or (iii) to a
purchaser of substantially all of Tenant’s assets or a controlling interest in
the outstanding voting stock of Tenant.  In connection with a request for
Landlord's consent to sublease, Tenant shall provide Landlord with such
information regarding the proposed subtenant as Landlord may reasonably request,
including without limitation a copy of the proposed sublease, the subtenant's
financial statement, and a comprehensive description of the subtenant's proposed
use of the Leased Premises.  Landlord may withhold its consent to a change in
Permitted Uses in its sole and absolute discretion.  With respect to any portion
of the Leased Premises sublet, in the event that the total rent and any other
consideration received under any sublease by Tenant is greater than the Base
Rent required to be paid, from time to time, under this Lease, Tenant shall pay
to Landlord 100% (less reasonable re-tenanting costs and real estate
commissions) of such excess as may be received from any such subtenant and such
amount shall be deemed Additional Rent under this Lease.   Consent by Landlord
to one assignment of this Lease or to one subletting of the Leased Premises
shall not be a waiver of Landlord's rights hereunder as to a subsequent
assignment or subletting.  No assignment by Tenant of this Lease shall relieve
Tenant of its obligations under this Lease.

 

(b)Landlord's rights to assign this Lease are and shall remain unqualified.

 

Section 4.05.  Rules and Regulations.  Landlord reserves the right from time to
time to adopt and promulgate reasonable rules and regulations applicable to
Leased Premises, and Landlord's Property.  Tenant acknowledges that the Building
is a smoke free environment.  Smoking is permitted only in outside areas, if
any, designated by Landlord from time to time.  Tenant agrees to comply with and
observe such rules and regulations, and to secure compliance by its employees,
agents, customers and invitees.  Tenant's failure to keep and observe said rules
and regulations shall constitute a breach of the terms of this Lease in the same
manner as if such rules and regulations were contained herein as
covenants.   Notice of rules and regulations adopted by Landlord, and amendments
and supplements thereto, if any, shall be given to Tenant, and Tenant agrees
thereupon to comply with and observe all such rules and regulations and
amendments thereto and supplements thereof.

 

Section 4.06.  Surrender.  On the last day of the Term of this Lease, or upon
the sooner termination thereof, Tenant shall peaceably and quietly surrender the
Leased Premises and all improvements thereon in good order, condition and
repair, reasonable wear and tear, casualty



8

--------------------------------------------------------------------------------

 

 



and damage caused by Landlord or Landlord's agents, employees or contractors
excepted.  Alterations, additions, improvements and fixtures (other than trade
fixtures) which may be made or installed by Tenant upon the Leased Premises
shall, upon Landlord's request, be removed, provided, however, Tenant shall not
be required to remove the demising wall, if any, constructed pursuant to Section
2.01.  Any such items that Landlord has not requested Tenant remove shall remain
the property of Landlord and shall remain upon and be surrendered with the
Leased Premises as a part thereof, without disturbance, molestation or injury at
the termination of the Term of this Lease, whether by the lapse of time or
otherwise, all without compensation or credit to Tenant.    At any time prior to
surrender of the Leased Premises the Tenant may remove all trade fixtures,
personal property, equipment, wiring, cabling and signs paid for and installed
by Tenant.  Any property not so removed shall be deemed abandoned and shall
become the property of Landlord; provided, that the Landlord shall have the
option to effect said removals and Tenant shall pay Landlord, on demand, the
cost thereof, with interest at the rate of ten (10%) percent per annum from the
date of such demand by Landlord, or the prime interest rate established by the
U.S. Bank, N.A., Madison, Wisconsin, or its successors or assigns, whichever is
higher.

 

If, prior to surrender of the Leased Premises or within twenty (20) days
thereafter, Landlord so directs by written notice to Tenant, Tenant shall repair
any damage occasioned by such removals.  If Tenant fails to repair such damage
within ten (10) days following the date of Landlord's notice, Tenant shall pay
to Landlord, on demand, the cost thereof with interest from the date of
completion of such repairs by Landlord, at the rate specified in the immediately
preceding paragraph of this Lease.

 

The delivery to Landlord at the place then fixed for the payment of rent of the
keys and access cards to the Leased Premises shall constitute surrender of the
Leased Premises by Tenant and acceptance of the keys by Landlord shall
constitute acceptance by Landlord of such surrender.  Such acceptance by
Landlord shall not constitute a waiver of any rights to recover damages under
the terms of this Lease.  This method of surrender shall not be exclusive and
shall be in addition to all other methods of surrender.

 

ARTICLE V

COMMON USE AREAS AND FACILITIES

 

Section 5.01.  Common Area.  As used herein, "Common Area" shall include
hallways, entranceways, elevators, and bathrooms designated by Landlord,
sidewalks, unreserved parking areas, the conference room and break room areas
located on the first (1st) floor of the Building, as the same may exist from
time to time.  Landlord reserves the right to change building perimeters, add
additional buildings, drives, or other structures, to convert any Common Area to
private use, and to make other changes desired, provided that reasonable access
to the Leased Premises is provided at all times, and provided that Landlord
shall not reduce the number of parking stalls to less than the number required
by applicable law.  Common Area shall not include vacant undeveloped lands held
by Landlord for future development.

 

Section 5.02.  Use of Common Area.  Landlord hereby grants to Tenant, its
employees, agents, customers and invitees, the non-exclusive right during the
Term of this Lease to use the Common Areas from time to time constituted, such
use to be in common with Landlord and all





9

--------------------------------------------------------------------------------

 

 



tenants of Landlord from time to time, its and their employees, agents,
customers and invitees, except when the same are being repaired.  The conference
room will be available for use by Tenant when the room is not in use, or
reserved for use, by Landlord or another tenant.

 

Section 5.03.  Operation and Maintenance.  The Common Area shall at all times be
subject to the exclusive control and management of Landlord and Landlord shall
manage, operate, repair and maintain the Common Area and its facilities in a
clean and sightly condition.  The manner in which such area and facilities shall
be maintained and the expenditures therefor shall be at the Landlord's sole
discretion.

 

Section 5.04.  Preventing Public Rights.  If Landlord deems it necessary in
order to prevent the acquisition of special rights, Landlord may from time to
time close all or any portion of the Common Area or take such action as shall be
reasonably appropriate for that purpose.

 

ARTICLE VI

INSURANCE

 

Section 6.01.  Landlord's Insurance.  Landlord shall at all times during the
Term of this Lease keep all improvements which are now or hereafter located on
the Landlord's Property (excluding Tenant Improvements) insured against loss or
damage by fire and extended coverage hazards at full replacement cost with loss
payable to Landlord, Landlord's lessor, and such other parties as Landlord may
designate, as their interests may appear.  Landlord shall also maintain a
commercial general liability insurance policy with limits of liability not less
than $1,000,000 per occurrence, $2,000,000 in the aggregate, and excess/umbrella
insurance with limits of not less than $5,000,000.

 

Section 6.02.  Tenant's Insurance.  

 

6.02.1. Tenant shall purchase and maintain, at its sole expense, insurance as
outlined below throughout the Term of this Lease.

 

(1)All risk property damage insurance, including fire, extended coverage,
vandalism and malicious mischief upon the property located in the Leased
Premises (including Tenant Improvements and any alterations, additions or
improvements owned by Landlord) in an amount not less than full replacement
cost,

 

(2)Commercial General Liability for bodily injury, personal injury, advertising
injury and property damage, as follows:

 

(a)

General Aggregate Limit

 

 

(other than Products-Completed Operations)

 

$2,000,000

 

 

 

 

(b)

Products-Completed Operations Aggregate

 

$1,000,000

 

 

 

 

(c)

Personal and Advertising Injury Limit

 

$1,000,000





10

--------------------------------------------------------------------------------

 

 



 

(d)

Each Occurrence Limit

 

$1,000,000

 

 

 

 

(e)

Fire Damage Limit - Any One Fire

 

$     50,000

 

 

 

 

(f)

Medical Expense Limit - Any One Person

 

$       5,000

 

(3)Workers' Compensation and Employer's Liability: Workers' Compensation
benefits as required by the State of Wisconsin and Employer's Liability, with
sufficient limits to meet Umbrella Liability underlying insurance requirements.

 

(4)Umbrella Liability: $5,000,000 each occurrence; $5,000,000 general aggregate;
$5,000,000 products - completed operations aggregate.

 

With respect to Tenant's property damage insurance maintained pursuant to (1)
above, Tenant shall have the sole right to adjust any loss covered by such
policy and to receive all of the proceeds of such policy.  Upon request Landlord
shall execute any assignment or notice needed to allow Tenant's insurer to pay
all proceeds from such policy to Tenant alone.

 

6.02.2. Coverage shall be at least as broad as:

 

(1)Insurance Services Office Form #CG00 01 07 98 or the most recent State of
Wisconsin approved version of this form, covering Commercial General Liability.

 

(2)Workers' Compensation as required by the State of Wisconsin including
Employer's Liability coverage.

 

(3)Umbrella Liability providing coverage at least as broad as the underlying
Commercial General Liability and Employer's Liability; and

 

(4)All insurance policies shall contain a provision stating that coverage will
not be canceled, non-renewed or materially changed until at least thirty (30)
days prior written notice has been given to the Landlord.

 

6.02.3.  Acceptability of Insurers.  Unless otherwise agreed to in writing by
Landlord, insurance is to be placed with insurers who have a Best’s Insurance
Reports rating of no less than A- and a financial size of no less than Class
VIII, and who are authorized as an admitted insurance company in the State of
Wisconsin.

 

6.02.04.  Additional Insureds.  The following parties, including their
directors, officers, agents and employees, and such other parties as Landlord
may designate from





11

--------------------------------------------------------------------------------

 

 



 

time to time, shall be named as additional insureds on all Tenant Commercial
General Liability, and Umbrella Liability policies.

 

Ultratec, Inc.

 

Snowbird Limited Partnership

 

University Research Park, Inc.

 

All insurance coverages for these additional insureds shall be on a primary and
non-contributory basis.  All policies shall provide that any insurance
maintained by the additional insureds is excess and non-contributing with any
insurance required hereunder.  The insurance coverage for the additional
insureds shall be at least as broad as that provided by the Additional
Insured-Designated Person or Organization Endorsement, Insurance Services Office
Form #CG 20 26 11 85, or the most recent State of Wisconsin approved version f
this form.

 

6.02.05.   Additional Insurance Requirements.

 

(1)Any and all deductibles or other forms of retention are the responsibility of
the Tenant.  All deductibles or other forms of retention are subject to the
approval of Landlord.

 

(2)Prior to the Commencement Date, the Tenant shall furnish the Landlord
certificates of insurance which evidence the required insurance.

 

(3)Not less than one week before the expiration of the insurance coverage
required by the Contract, the Tenant must provide to the Landlord certificates
of insurance which evidence renewal or continuation of the required insurance
policies or certified copies of such insurance policies.

 

(4)All insurance policies shall contain a provision stating that coverage will
not be canceled, non-renewed or materially changed until at least thirty (30)
days prior written notice has been given to the Landlord.

 

Section 6.03.  Policies.   All required policies shall be underwritten by
insurers who have a general policyholders rating of not less than A-  as stated
in the most current available Best's Insurance Reports, who are licensed to do
business in the State of Wisconsin, and who are authorized to issue the
policies.  Tenant shall deliver to Landlord certificates of insurance prior to
the Commencement Date and renewal certificates (or policies) not less than ten
(10) days prior to the expiration of the previous policies.  Tenant's policies
shall contain a provision requiring at least thirty (30) days advance written
notice to Landlord prior to any material change, reduction in coverage,
cancellation or termination of such policy.  All liability policies that cover
multiple insured parties shall contain a provision that the policy shall apply
to each insured in the same manner and to the same extent as if a separate
policy had been issued to each, except with respect to limits of
liability.  Such certificate, and notices regarding this section, shall be sent
to Landlord at the notice address stated herein.





12

--------------------------------------------------------------------------------

 

 



 

Section 6.04.  Increase in Fire Insurance.   If Tenant's particular use or
occupancy causes any increase in premiums for fire or casualty insurance on the
Landlord's Property, or the Leased Premises, or any part thereof, above the rate
of the least hazardous type of occupancy legally permitted in the Leased
Premises, Tenant shall pay the additional premium on such insurance.  The Tenant
shall also pay in such event any additional premium on any rent insurance policy
that may be carried by the Landlord for its protection against rent loss through
fire or other casualty.  Bills for such additional premiums shall be rendered by
Landlord to Tenant at such times as Landlord may elect, and shall be due and
payable by Tenant when rendered, and the amount thereof shall be deemed to be,
and be paid as, additional rent.

 

Section 6.05.  Waivers. Anything in this Lease notwithstanding, Landlord and
Tenant each hereby waives any right of recovery, claim, or cause of action,
against the other or the other's personnel for any loss or damage that may occur
to the Property of the waiving party by reason of fire, the elements or any
other cause insured against under the terms of any policy of insurance which
such party is required to maintain under this Lease, regardless of the cause or
origin thereof, including negligence of the other party or its employees,
officers, agents, contractors, representatives and invitees.

 

The policy of each Landlord and Tenant shall contain a provision permitting the
waiver of subrogation rights. 

 

Section 6.06. Indemnity.  Except for loss or damage to property covered by the
waivers in Section 6.05 and except for any claims, loss, injury, or damage
arising from the willful misconduct or negligence of Landlord or any of its
employees, agents, or contractors, Tenant shall indemnify and save Landlord
harmless against any and all claims, suits, demands, actions, fines, damages,
and liabilities, and all costs and expenses thereof (including without
limitation reasonable attorneys’  fees and court costs) arising out of (i)
injury to persons (including death) or damage to property occurring in, on, or
otherwise related to the use or occupancy of the Leased Premises by Tenant,
and/or (ii) any willful misconduct or negligence by Tenant or any of its
employees, agents, or contractors.

 

Except for loss or damage to property covered by the waivers in Section 6.05 and
except for any claims, loss, injury, or damage arising from the willful
misconduct or negligence of Tenant or any of its employees, agents, or
contractors, Landlord shall indemnify and save Tenant harmless against any and
all claims, suits, demands, actions, fines, damages, and liabilities, and all
costs and expenses thereof (including without limitation reasonable attorneys’
fees and court costs) arising out of (i) injury to persons (including death) or
damage to property occurring in, on or otherwise relating to the Common Areas,
and/or (ii) any willful misconduct or negligence by Landlord or any of its
employees, agents, or contractors.





13

--------------------------------------------------------------------------------

 

 



ARTICLE VII

DESTRUCTION OF LEASED PREMISES

 

Section 7.01.  Destruction of Leased Premises.  If the Building is damaged or
partially destroyed by fire or other casualty to the extent of less than
one-quarter (1/4) of the then cost of replacement thereof above foundation, the
same shall be repaired as quickly as is practicable, by Landlord, except that
the obligation of Landlord to rebuild shall be limited to repairing or
rebuilding of Landlord's Improvements.  If the Building is so destroyed or
damaged to the extent of one-quarter (1/4) or more of the then replacement cost
thereof, then Landlord may elect not to repair or rebuild by giving notice in
writing terminating this Lease, in which event this Lease shall be terminated as
of the date of such notice. 

 

Section 7.02.  Rebuilding by Landlord.  If Landlord shall undertake to restore
or repair the Building, it shall initiate and pursue the necessary work with all
reasonable dispatch, in a manner consistent with sound construction methods.  If
Landlord is unable to restore or repair the Leased Premises within five (5)
months following the date of damage, Tenant may cancel this Lease by written
notice within fifteen (15) days following the expiration of such five (5) month
period, or within fifteen (15) days following notice by Landlord that
restoration or repair of the Leased Premises will not be completed within said
five (5) month period, whichever occurs first. Also, if during the last twelve
months of the Term (as same may be extended) there should be a casualty loss to
the Leased Premises or the Building to the extent of fifty percent (50%) or more
of the replacement value thereof or if the Leased Premises are rendered
untenantable for the conduct of Tenant’s business operations for a period in
excess of thirty (30) days, Tenant may, at its option, terminate this Lease by
giving written notice of termination to Landlord within sixty (60) days after
the date of the casualty.

 

Section 7.03.  Abatement of Rent Upon Destruction of Leased Premises.  If such
damage or partial destruction renders the Leased Premises wholly untenantable,
the Base Rent shall abate until the Leased Premises have been restored and
rendered tenantable.  If such damage or partial destruction renders the Leased
Premises untenantable only in part, the Base Rent shall abate proportionately as
to the portion of the Leased Premises rendered untenantable.  Rent shall not
abate under this section if the damage or destruction is caused by the
negligence or misconduct of Tenant, its agents, employees, customers or
invitees.

 

ARTICLE VIII

EFFECT OF CONDEMNATION

 

Section 8.01.  Total Condemnation.  In the event that the Leased Premises or
such part of the Leased Premises as will render the remainder untenantable or
unsuitable for Tenant’s use, shall be appropriated or taken under the power of
eminent domain by any public or quasi-public authority, this Lease shall
terminate and expire as of the date of taking.

 

Section 8.02.  Partial Condemnation.  In the event of partial condemnation, not
rendering the remainder of the Leased Premises unsuitable for Tenant's use, this
Lease shall remain in full force and effect, with the exception that the Base
Rent shall be reduced in proportion to the area of the Leased Premises lost by
condemnation.





14

--------------------------------------------------------------------------------

 

 



 

Section 8.03.  Landlord's Damages.  In the event of any condemnation or taking,
whether whole or partial, the Tenant shall not be entitled to any part of the
award paid for such condemnation and Landlord is to receive the full amount of
such award, the Tenant hereby expressly waiving any rights or claim to any part
thereof.

 

Section 8.04.  Tenant's Damages.  Although all damages in the event of any
condemnation are to belong to the Landlord whether such damages are awarded as
compensation for diminution in value of the leasehold or to the fee of the
Leased Premises, Tenant shall have the right to claim and recover from the
condemning authority, but not from Landlord, such compensation as may be
separately awarded or recoverable by Tenant in Tenant's own right on account of
any and all damage to Tenant's business by reason of the condemnation, and for
or on account of any cost or loss to which Tenant might be put in removing
Tenant's property.

 

ARTICLE IX

REMEDIES

 

Section 9.01.  Events of Default by Tenant.  The occurrence of any one of the
following shall constitute an Event of Default by Tenant:

 

(a)any installment of Base Rent or any other sums required to be paid by Tenant
hereunder, or any part thereof shall at any time be in arrears and unpaid for
ten (10) days after written notice that the same is past due, or

 

(b)there is any default or breach on the part of the Tenant in the observance or
performance of any of the other covenants, agreements or conditions of this
Lease on the part of Tenant to be kept and performed and said default or breach
shall continue for a period of thirty (30) days from notice thereof from
Landlord to Tenant, unless such default cannot reasonably be cured within said
thirty (30) days, and in such case, Tenant shall have commenced to cure said
default within said thirty (30) days and thereafter continue diligently to
pursue to completion the curing of same, or

 

(c)a writ of execution or attachment is levied on or against the property of
Tenant, or

 

(d)Tenant makes an assignment for the benefit of creditors, or files a voluntary
petition under any state or federal bankruptcy or insolvency law, or an
involuntary petition alleging an act of bankruptcy or insolvency is filed
against Tenant under any state or federal bankruptcy or insolvency law and is
not dismissed within thirty (30) days, or a petition is filed by or against
Tenant under the reorganization provisions of the United States Bankruptcy Code
or under the provision of law of like import, or a petition is filed by Tenant
under the arrangement provisions of the United States Bankruptcy Code or similar
law, or a receiver of Tenant, or of or for the property of Tenant shall be
appointed, or Tenant admits it is insolvent or is not able to pay its debts as
they mature.





15

--------------------------------------------------------------------------------

 

 



 

Section 9.02.  Landlord's Remedies.   Upon the occurrence of an Event of
Default, Landlord may, in addition to all other remedies available under this
Lease or at law, terminate this Lease or Tenant's rights to use and occupy the
Leased Premises.

 

Notwithstanding anything contained herein to the contrary, Landlord shall be
obligated to use commercially reasonable efforts to mitigate all damages which
may accrue hereunder, at law or in equity as a result of any default or breach
by Tenant of any of the terms of this Lease.

 

Section 9.03.  Re-Entry by Landlord.   Upon termination of the Lease or
termination of Tenant's right to use and occupy the Leased Premises as
aforesaid, Landlord may re-enter the Leased Premises.  Notwithstanding such
re-entry or termination, the liability of Tenant for rent herein provided for
shall not be extinguished for the balance of the Term remaining.

 

Section 9.04.  Right to Relet.  Should Landlord elect to re-enter, as herein
provided, or should it take possession pursuant to legal proceedings or pursuant
to any notice provided for by law, it may either terminate this Lease or it may
from time to time without terminating this Lease, make such alterations and
repairs as may be necessary in order to relet the Leased Premises, and relet the
Leased Premises or any part thereof for such term or terms (which may be for a
term extending beyond the Term of this Lease) and at such rental or rentals upon
such other terms and conditions as Landlord in it sole discretion may deem
advisable upon each such reletting.  All rentals received by the Landlord from
such reletting shall be applied, first, to the payment of any indebtedness other
than rent due hereunder from Tenant to Landlord; second, to the payment of any
costs of such alterations and repairs; third, to the payment of rent due and
unpaid future rent as the same may become due and payable hereunder.  If such
rentals received from such reletting during the month be less than that to be
paid during that month by Tenant hereunder, Tenant shall pay any such deficiency
to Landlord.  Such deficiency shall be calculated and paid monthly.  No such
re-entry or taking possession of said premises by Landlord shall be construed as
an election on its part to terminate this Lease unless a written notice of such
intention be given to Tenant or unless the termination thereof be decreed by a
court of competent jurisdiction.  Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach.  Should Landlord at any time terminate this Lease for
any breach, in addition to any other remedies it may have, it may recover from
Tenant all damages it may incur by reason of such breach, including the cost of
recovering the Leased Premises, reasonable attorney's fees, and including the
worth at the time of such termination of the excess, if any, of the amount of
rent and charges equivalent to the rent reserved in this Lease for the remainder
of the stated term over the then reasonable rental value of the Leased Premises
for the remainder of the stated term, all of which amounts shall be immediately
due and payable from Tenant to Landlord.

 

Section 9.05.  Landlord May Remedy Defaults.  Upon the occurrence of an Event of
Default, and in lieu of Landlord's terminating this Lease as herein provided,
Landlord may immediately or at any time thereafter, after having given the
Tenant the requisite notice to correct the same and that time for such
correction having elapsed, cure such breach for the account and at the expense
of the Tenant.  If Landlord at any time, by reason of such breach, is compelled
to pay, or elects to pay, any sum of money or do any act which will require the
payment of any sum of money, or incurs any expense, including reasonable
attorney's fees, in



16

--------------------------------------------------------------------------------

 

 



instituting or prosecuting any action or proceeding to enforce its rights
hereunder, the sum or sums so paid or incurred by it, shall be deemed to be
additional rent hereunder and shall be due from Tenant to Landlord on the first
day of the month following the payment of such respective sums.  This option
given to the Landlord is intended for its protection and its existence shall not
release the Tenant from the obligation to perform the terms and covenants herein
provided to be performed by the Tenant or deprive Landlord of any legal rights
which it may have by reason of any default of Tenant.

 

Section 9.06.  Landlord's Remedies:  Liquidated Damages.  In the event that any
time, whether before or after the commencement of the Term hereof, a bankruptcy
petition shall be filed by Tenant or against Tenant and Tenant shall thereafter
be adjudicated a bankrupt, or such petition shall be approved by the court, in
any court or pursuant to any statute either of the United States or of any
State, whether in bankruptcy, insolvency, for reorganization under Chapter XI or
XIII of the Bankruptcy Act or under any other provisions of the Bankruptcy Act,
or under the provisions of any law of like impact, for the appointment of a
receiver or trustee of Tenant or for the property of Tenant, or if Tenant shall
make an assignment of Tenant's property for the benefit of its creditors, or if
proceedings are instituted in a court of competent jurisdiction for the
reorganization, liquidation or involuntary dissolution of Tenant, then
immediately upon the happening of any such event, and without any entry or other
act by Landlord, this Lease and the term and estate hereby granted (whether or
not the Term shall therefore have commenced) shall expire, terminate and come to
an end in the same manner and with the same force and effect as if the date of
such occurrence were the date hereinbefore fixed for the expiration of the Term
hereof.  In the event of the termination of the Term hereof by the happening of
any such event, Landlord shall forthwith upon such termination, and any other
provisions of this Lease to the contrary notwithstanding, become entitled to
recover as and for liquidated damages caused by such breach of the provisions of
this Lease an amount equal to the excess of the then cash value of the rent
reserved hereunder for the unexpired portion of the demised Term over the cash
rental value of the Leased Premises for such unexpired portion of the Term
hereby demised, unless the statute which governs or shall govern the proceeding
in which such damages are to be provided limits or precludes the recovery of
such liquidated damages, in which case Landlord shall be entitled to recover as
and for liquidated damages an amount equal to that allowed by or under such
statute.  The provision of this paragraph shall be without prejudice to
Landlord's right to prove in full damages for rent accrued prior to the
termination of this Lease but not paid.  This provision of this Lease shall be
without prejudice of any rights given Landlord by any pertinent statute to prove
any amounts allowed thereby.  In making such computation, the then cash rental
value of the Leased Premises shall be deemed prima facie to be the rent realized
upon any reletting, if such reletting can be accomplished by Landlord within a
reasonable time after such a termination of this Lease.

 

Section 9.07.  Rights Cumulative.  All rights and remedies of Landlord and
Tenant herein enumerated shall be cumulative and none shall exclude any other
right or remedy allowed by Law, and said rights and remedies may be exercised
and enforced concurrently and whenever and as often as occasion therefor arises.





17

--------------------------------------------------------------------------------

 

 



 

Section 9.08. Attorneys Fees.  Landlord shall be entitled to recover its costs
and expenses (including reasonable attorneys fees) in any action commenced to
determine or enforce the provisions of this Lease.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01.  Subordination. Subject to and only upon execution by Tenant and
the relevant lienholder of a subordination, nondisturbance and attornment
agreement in the form attached to this Lease as Exhibit D (the "SNDA"), this
Lease shall at all times be subject to and subordinate in all respects to any
existing or future mortgage or other security instrument placed on Landlord's
Property or any portion thereof, and all renewals, modifications and extensions
thereof.  Landlord and Tenant agree to execute the SNDA, and Landlord agrees to
use its best commercial efforts to secure the execution of the SNDA by its
mortgage lender. Tenant agrees to execute and deliver, within fifteen (15) days
after request, such further instruments subordinating this Lease to the lien of
any such mortgage as requested by Landlord or any mortgagee or proposed
mortgagee, provided, however, that any instrument subordinating this Lease to
the lien of any such mortgage shall, as a condition thereof, provide that this
Lease shall continue in full force and effect, and neither such mortgagee nor
the receiver in the event of foreclosure shall have the right to cancel or
terminate this Lease, as long as Tenant is not in default under any of the terms
hereof.

 

Landlord will deliver to Tenant, and Tenant shall execute a non-disturbance
agreement from any future mortgagee of Landlord in the form attached hereto as
Exhibit D, or such other form reasonably acceptable to Tenant and such
mortgagee. 

 

Section 10.02.  Sale of Property.  Landlord shall have the right at any time to
sell, transfer or convey its interest in all or any portion(s) of Landlord's
Property, improvements and buildings of which the Leased Premises are a part to
any person, firm or corporation whatsoever, and upon any such sale, transfer or
conveyances, Landlord shall cease to be liable under any covenant, condition or
obligation imposed upon it by this Lease, or any of the terms and provisions
thereof; provided, however, that any such sale, transfer or conveyance shall be
subject to this Lease and that all of the Landlord's covenants and obligations
contained herein shall be binding upon the subsequent owner or owners thereof;
and provided further that such transferee from Landlord shall in writing assume
the obligations of Landlord hereunder.

 

Section 10.03 Estoppel Certificates.  Tenant shall, from time to time and within
fifteen (15) days after any request by Landlord, execute and deliver to Landlord
(and to any existing or prospective mortgage lender, ground lessor, or purchaser
designated by Landlord), a statement: (i) certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications); (ii) certifying the dates to which the Base Rent and additional
rent have been paid; (iii) stating whether Landlord is in default in performance
of any of its obligations under this Lease, and if so, specifying each such
default; (iv) stating whether any event has occurred which, with the giving of
notice or passage of time, or both, would constitute such a default, and, if so,
specifying each such event; and (v) stating whether any rights of Tenant (e.g.
options) have been waived.  Any such statement delivered pursuant hereto shall
be deemed a representation and



18

--------------------------------------------------------------------------------

 

 



 

warranty to be relied upon by the party requesting the certificate and by others
with whom Landlord may be dealing, regardless of independent
investigation.  Tenant also shall include in any such statement such other
information concerning this Lease as Landlord may reasonably request including,
but not limited to, the amount of Base Rent under this Lease, and whether
Landlord has completed all (if any) improvements to the Leased Premises required
under this Lease.

 

Section 10.04.  Attornment.  Tenant shall, in the event any proceedings are
brought for the foreclosure of, or in the event of exercise of the power or sale
under any mortgage made by the Landlord covering the Leased Premises, attorn to
the purchaser upon any such foreclosure or sale and recognize such purchaser as
the Landlord under this Lease.

 

Section 10.05.  Recording.  Tenant shall not record this Lease without the
written consent of Landlord; however, upon the request of either party hereto
the other party shall join in the execution of memorandum or so called "short
form" of this Lease for the purpose of recordation.  Said memorandum or short
form of this Lease shall describe the parties, the Leased Premises and the Term
of this Lease and shall incorporate this Lease by reference.

 

Section 10.06.  Excavations.  In case any excavation shall be made for buildings
or improvements or for any other purpose upon the land adjacent to or near the
Leased Premises, Tenant will afford to Landlord, or the person or persons, firms
or corporations causing or making such excavation, license to enter upon the
Leased Premises for the purpose of doing such work as Landlord or such person or
persons, firms or corporations shall deem to be necessary to preserve the walls
or structures of the building from injury, and to protect the building by proper
securing of foundations.

 

Section 10.07.  Access to Leased Premises.  Landlord reserves for itself and its
lessor, the right to enter upon the Leased Premises at all reasonable hours,
upon reasonable advance notice (except in case of emergency), for the purpose of
inspecting the same, or of making repairs, additions or alterations to the
Building, to exhibit the Leased Premises to prospective purchasers, lenders or
others, and during the last nine (9) months of the Term, to exhibit the Leased
Premises to prospective tenants and to display, without hindrance or molestation
by Tenant, "For Rent" or similar signs on the exterior of the Leased
Premises.  The exercise by Landlord of any of its rights under this provision
shall not be deemed an eviction or disturbance of Tenant's use and possession of
the Leased Premises. 

 

Section 10.08.  Quiet Enjoyment.  Landlord is seized with good right and
sufficient title to make this Lease.  As long as Tenant shall perform and
observe all the covenants and agreements of this Lease as required herein,
Tenant shall have the rights of quiet, peaceful and uninterrupted possession,
use and enjoyment of the Leased Premises, and Landlord will defend those rights
against other parties.

 

Section 10.09.  Notices. Except as otherwise specifically herein provided, all
notices which it may be necessary or proper for either party to give to the
other shall be in writing and effectively given when personally delivered, or
mailed postage prepaid, registered or certified mail, return receipt requested,
or by nationally recognized over-night courier service, addressed to such other
party's address as follows:



19

--------------------------------------------------------------------------------

 

 



 

 

 

As to Landlord:

Ultratec, Inc.

 

450 Science Drive

 

Madison, WI 53711

 

Attn: Susan L. Engelke

 

 

As to Tenant:

Exact Sciences Corporation

 

441 Charmany Drive

 

Madison, WI 53719

 

Notice shall be deemed given three (3) days after the date posted, if sent by
mail, or the day after the day placed with a courier service.

 

Either party may from time to time specify in writing a new address to which any
such notice intended for such party shall thereafter and until further notice be
addressed.

 

Section 10.10.  Holding Over.  In the event Tenant remains in possession of the
Leased Premises after the expiration of this Lease, then:

 

(a)if the holdover is with the written consent of Landlord, it shall be deemed
to be occupying the Leased Premises as a tenant from month-to-month, subject to
all of the conditions, provisions and obligations of this Lease, terminable on
the last day of a calendar month upon at least thirty (30) days advance notice
by either party.  Tenant shall pay on or before the first day of each month Base
Rent that is four percent (4%) higher that the amount due in the last full month
immediately preceding the holdover period, unless Landlord specified a lower or
higher Base Rent in its written consent.

 

(b)if the holdover is without Landlord's written consent, then Tenant shall be a
tenant-at sufferance.  Tenant shall pay on or before the first day of each month
rent at 150% of  the amount of Base Rent due in the last full month immediately
preceding the holdover period for each month thereafter, and shall be liable for
any damages suffered by Landlord because of Tenant's holdover.  Landlord shall
retain its remedies against Tenant if the holdover is without Landlord's written
consent.

 

Section 10.11.  Successors and Assigns.  The terms, covenants and conditions
hereof shall be binding upon and inure to the successors in interest and assigns
of the parties hereto.

 

Section 10.12.  Force Majeure.  In the event that either Landlord or Tenant
shall be delayed or hindered in or prevented from the performance of any act
required hereunder by reason of strikes, lock outs, labor disputes, inability to
procure materials, failure of power, restrictive governmental laws or
regulations, riots, insurrection, war or other reason of a like nature not
attributable to the negligence or fault of the party delayed in performing work
or doing acts required under the terms of this Lease, then performance of such
act shall be excused for the period of the unavoidable delay and the period for
the performance of any such act shall be





20

--------------------------------------------------------------------------------

 

 



extended for an equivalent period.  Provided, however, that this provision shall
not operate to excuse Tenant from the timely payment of rent and other payments
required by the terms of this Lease.

 

Section 10.13.  General.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of rent nor any other provisions
contained in this Lease nor any acts of the parties hereto shall be deemed to
create any relationship between Landlord and Tenant other than the relationship
of landlord and tenant.  No waiver of any default of Tenant or Landlord
hereunder shall be implied from any omission by Landlord or Tenant to take any
action on account of such default if such default persists or is repeated, and
no express waiver shall affect any default other than the default specified in
the express waiver and that only for the time and to the extent therein
stated.  One or more waivers of any covenant, term or condition of this Lease by
Landlord or Tenant shall not be construed as a waiver of a subsequent breach of
the same covenant, term or conditions.  The consent or approval by Landlord to
or of any act by Tenant requiring the Landlord's consent or approval shall not
be deemed to waive or render unnecessary Landlord's consent or approval to or of
any subsequent similar act by Tenant.  The invalidity or unenforceability of any
provision hereof shall not affect or impair any other provision.  The plural
sense where there is more than one tenant and to either corporations,
associations, partnership or individuals, male or females, shall in all
instances be assumed as though in each case fully expressed.  The laws of the
State of Wisconsin shall govern the validity, performance and enforcement of
this Lease.  The submission of this Lease for examination does not constitute a
reservation of or option for the Leased Premises and this Lease becomes
effective as a Lease only upon execution and delivery thereof by Landlord and by
Tenant.  The headings contained herein are for convenience only and do not
define, limit or construe the contents of the provisions hereof.  All
negotiations, representations and understandings between the parties are
incorporated herein and may be modified or altered only by agreement in writing
between the parties.

 

Section 10.14.  Effect of Underlying Lease.  Tenant acknowledges that Landlord
is presently leasing Landlord's Property under a lease having a term equal to or
greater than the Term of this Lease.  Tenant further acknowledges that all of
its rights under this Lease are specifically subordinate to the rights of the
landlord named in said lease and its successors and assigns.

 

Section 10.15.  Real Estate Brokers.   Tenant represents that Tenant has dealt
directly with and only with Broadwing Advisors, LLC (whose commission shall be
paid by Landlord pursuant to separate agreement), in connection with this Lease
and agrees to defend, indemnify and save harmless Landlord against all claims,
liabilities, losses, damages, costs and expenses (including reasonable
attorneys' fees and other costs of defense) arising from Tenant's breach of this
representation.

 

Landlord represents that Landlord has dealt directly with and only with
Broadwing Advisors, LLC (whose commission shall be paid by Landlord pursuant to
separate agreement) in connection with this Lease and agrees to defend,
indemnify and save harmless Tenant against all



21

--------------------------------------------------------------------------------

 

 



claims, liabilities, losses, damages, costs and expenses (including reasonable
attorneys' fees and other costs of defense) arising from Landlord's breach of
this representation.

 

ARTICLE XI

ENVIRONMENTAL COMPLIANCE

 

Section 11.01.  Definitions.  For purposes of this Article, "hazardous
substance" means any matter regulated under the Resources Conservation Recovery
Act ("RCRA"), 42 U.S.C., Section 6901 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act ("CERCLA"), 52 U.S.C. Section 9601 et
seq., applicable state or local law, or any substance or matter giving rise to
liability under any common law theory based on nuisance or strict liability (the
foregoing laws being referred to herein as "Environmental Laws").  For purposes
of this Article, "Landlord's Environmental Liability" means any and all losses,
liabilities, obligations, penalties, claims, fines, lost profits, demands,
litigation, defenses, costs, judgments, suits, proceedings, damages (including
consequential, punitive and exemplary damages), disbursements or expenses of any
kind or nature whatsoever (including attorneys fees at trial and appellate
levels and experts fees and disbursements and expenses incurred in
investigation, defending against, settling or prosecuting any suit, litigation,
claim or proceeding) which may at any time be either directly or indirectly
imposed upon, incurred by or asserted or awarded against Landlord or any of
Landlord's parent and subsidiary corporations and their affiliates,
shareholders, directors, officers, employees, and agents in connection with or
arising from: (i) any hazardous substance used, exposed, emitted, released,
discharged, generated, manufactured, sold, transported, handled, stored,
treated, reused, presented, disposed of or recycled on, in or under all or any
portion of Landlord's Property, or any surrounding area; (ii) any
misrepresentation, inaccuracy or breach of any warranty, covenant or agreement
contained or referred to in this Article; (iii) any violation, liability or
claim of violation or liability under any Environmental Laws; or (iv) the
imposition of any lien for damages caused by, or the recovery of any costs
incurred for the cleanup of, any release or threatened release of hazardous
substance.

 

Section 11.02.  Prohibition.  Tenant shall not conduct or authorize the
generation, transportation, storage, use, treatment or disposal on or in the
Landlord's Property or any portion of the Landlord's Property, of any hazardous
substance without prior written authorization by Landlord, which authorization
may be given or withheld in Landlord's sole and absolute discretion, and
Tenant's failure to comply with the provisions of this Section shall constitute
a default under this Lease.  No such purported authorization shall be binding on
Landlord unless signed by Landlord. Notwithstanding the foregoing, Landlord
hereby authorizes Tenant to use and store in the Leased Premises reasonable
quantities of those substances used by Tenant in the ordinary course of its
business, consistent with the Permitted Uses, in accordance with all applicable
laws and regulations.

 

Section 11.03.  Permitted Activities.  If Landlord expressly authorizes Tenant,
in writing, to generate, transport, store, treat or dispose of any hazardous
substance on the Landlord's Property, or on or in any portion of the Landlord's
Property:  (i) Tenant shall, at its own cost, comply with all laws (federal,
state or local) relating to hazardous substance, including, but not limited to,
RCRA and CERCLA; (ii) Tenant shall promptly provide Landlord copies of all
communications, permits or agreements with any governmental authority or agency



22

--------------------------------------------------------------------------------

 

 



(federal, state or local) or any private entity relating in any way to the
presence, release, threat of release, placement on or in the Landlord's Property
or any portion of the Landlord's Property, or the generation, transportation,
storage, use, treatment, or disposal at the Landlord's Property, of any
hazardous substance; (iii) upon reasonable prior notice to Tenant, Landlord, and
its respective agents and employees shall have the right to enter the Landlord's
Property  and/or conduct appropriate tests for the purposes of ascertaining
Tenant compliance with all applicable laws, rules or permits relating in any way
to the presence of hazardous substances on the Landlord's Property or any
portion thereof; and (iv) upon written request by Landlord, Tenant shall provide
Landlord with the results of appropriate tests of air, water or soil to
demonstrate that Tenant complies with all applicable laws, rules or permits
relating in any way to the presence of hazardous substances on the Landlord's
Property or any portion thereof.

 

Section 11.04.  Remedial Action.   If the presence, release, threat of release,
placement on or in the Landlord's Property or any portion thereof, or the
generation, transportation, storage, use, treatment, or disposal at the
Landlord's Property or any portion thereof of any hazardous substance, by Tenant
during the Lease Term: (i) gives rise to liability (including, but not limited
to, a response action, remedial action, or removal action) under Environmental
Laws, or any common law theory based on nuisance or strict liability, (ii)
causes an adverse public health effect, or (iii) pollutes, or threatens to
pollute, the environment, Tenant, at its sole cost and expense, shall promptly
take any and all remedial and removal action necessary under Environmental Laws
to clean up the Landlord's Property or any portion thereof, and mitigate
exposure to liability arising from the hazardous substance as may be required by
Environmental Laws, except to the extent any such actions are necessitated by
the acts or negligence of Landlord, its agents, employees, customers or
invitees.

 

Section 11.05.  Indemnity and Release.  Tenant shall at all times indemnify,
defend (at trial and appellate levels and with counsel, experts and consultants
acceptable to Landlord and at Tenant's sole cost) and hold Landlord and its
affiliates free and harmless from and against any loss, costs or expense
(including without limitation, any and all sums paid for settlement of claims
and attorney, consultant, and expert fees) arising during or after the Lease
Term and arising out of, based on or in connection with or by reason of Tenant’s
operation or use of the Leased Premises, any contamination or hazardous
substance existing on the Leased Premises and/or Landlord’s Property after the
date of this Lease caused by the activities of Tenant, and/or Tenant’s agents,
employees, contractors, or invitees, or a breach by Tenant in the performance of
any of its obligations under this Article (collectively, "Tenant's
Indemnification Obligations") except to the extent any contamination is caused
by the acts or negligence of Landlord, its agents, employees, customers or
invitees..    The foregoing indemnity and Tenant's other obligations under this
Article shall survive the expiration or termination of this Lease for any
reason.

 

Section 11.06.  Landlord Representation and Indemnity.  Landlord represents and
warrants that, to the best of its knowledge, the Building, the Leased Premises,
and Landlord’s Property are not in violation of any Environmental Laws. Landlord
hereby agrees to indemnify and hold Tenant harmless from any liability, claim or
injury, including without limitation reasonable attorney fees and the cost of
any required or necessary repair, cleanup, remediation or detoxification arising
out of (i) the use, manufacture, handling, storage, disposal or release of any
hazardous substances by Landlord, its agents and employees on, under or about
the Building, the



23

--------------------------------------------------------------------------------

 

 



Leased Premises, or Landlord’s Property in violation of Environmental Laws, or
(ii) Landlord’s breach of any provision or representation or warranty of this
Section applicable to Landlord.  The foregoing indemnity and shall survive the
expiration or termination of this Lease for any reason.

 

ARTICLE XII

ATTACHMENTS

 

Section 12.01.  Attachments.  The following are attached hereto and made a part
hereof with the same force and effect as if set forth in full herein:

 

 

Exhibit A:    Floor Plan of Leased Premises.

Exhibit B:    Legal Description of Landlord's Property.

Exhibit C:    Landlord's Services

Exhibit D:    Subordination, Nondisturbance and Attornment Agreement

 





24

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day,
month and year first above written.

 

LANDLORD:

 

ULTRATEC, INC.

 

 

 

 

 

 

By:

/s/ Susan L. Engelke

 

 

Executive Vice President

 

 

 

Federal Employer Identification Number: 39-1350722

 

 

 

 

 

 

TENANT:

 

EXACT SCIENCES CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ William Megan

 

 

 

 

 

 

 

 

 

 

 



25

--------------------------------------------------------------------------------